DETAILED ACTION
Allowable Subject Matter
Reasons for Allowance
Claims 1-19 are allowed.
The following is a reason of allowance.  Examiner’s search results, did not result in combination of prior arts that would overcome the current claims therefore hence the application is sin condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yonebayashi et al. (US 9,818,131) – teaches creations of anonymous ID by hashing an email address with a consumer file stored in a database  (See Abstract, Fig 2, Claim 1).
Agarwal (US 2011/0225129) teaches Method of system for deduplication file segments in database repositories (See Abstract, Paragraph 48)
Jayaraman et al. (US 9,400,799) – teaches deduplication data segments in a plurality of nodes in data storage cluster (See abstract, claim 1)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Ryes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159